Johnson, J.
The question in this case is whether or not the Young Men’s Christian Association is liable to pay for the water furnished to it in the ordinary way by the city of Brooklyn. Exemption is claimed under the provisions of section 33, title XX.II, of the charter of the city of Brooklyn, "which provides that “ The sev*546eral hospitals, orphan asylums and all other charitable and benevolent corporations, societies and institutions now existing in the city of Brooklyn or which hereafter may be established, therein,” are exempt from the payment for water, etc. There can be no question that the Young Men’s Christian Association is an association incorporated for charitable work, as charity is understood and defined in the law. Mot only is its work charitable, but it is benevolent-and undoubtedly in the highest degree, commendable and beneficial. But the question is: Is that institution within the statute?
It is contended that it is, because it is a benevolent and charitable corporation. If that statement carries with it that effect, then the words “ hospitals and orphan, asylums ” are surplusage, and the section would mean exactly the same if it had stated that all charitable and benevolent corporations in the city of Brooklyn are relieved from the charge of water. We are not allowed to construe the statute so as to make any part surplusage. The words “hospitals and orphan asylums'” must be given some effect, and a part of that effect, under the rule laid down in Hickey v. Taaffe, 99 N. Y. 204, is that such specific words must be construed in some way to characterize or limit the general words that follow, as though the language were “ and all other similar charitable and benevolent corporations.”
Besides it is a well-settled rule and familiar that one who claims exemption from common burdens must establish the exemption clearly, and construction will incline against giving such an effect. Taking this altogether, I think the application must fail.
Hospitals and orphan asylums, in some degree, do the work that the public would otherwise be compelled to do in the support and care of the helpless poor.
This relator undoubtedly does Work beneficial to the public, but not a work which the public necessarily is compelled to do; at least, not a work that relieves its treasury, as does the care of the sick and the orphan. I tbiuk the exemption necessarily would be extended to all institutions that, as a matter -of charity, take -and care for the helpless in the community. A lunatic asylum, an asylum for the 'blind, a home for inebriates would very possibly be within that class. This statement is made not to determine whether such institutions would be within the class, but to indicate that a meaning can be given to the general words of the section which is in entire harmony with the specific words and which is yet in accordance with the conclusion here reached.
The motion must be denied.